Citation Nr: 1123150	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to September 1982, with subsequent service in the Army Reserves.  




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to Chapter 30 education benefits.  

In his June 2010 Substantive Appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge in Washington, DC.  A November 2010 letter from the Board informed the Veteran that a hearing was scheduled for him in January 2011.  The claims file indicates, however, that the Veteran failed to report to the January 2011 hearing.  Therefore, his request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 31, 1978 to September 30, 1982.  

2.  The Veteran filed a VA Form 22-1990, Application for VA Education Benefits, which was received by VA on January 14, 2010.  

3.  The Veteran first entered active duty as a member of the Armed Forces prior to June 30, 1985. 

3.  The Veteran was enrolled in the Veterans Education Assistance Program (VEAP) but received a refund of the unused portion of the Chapter 32 benefits.  

4.  The Veteran did not reenroll in the VEAP/Chapter 32 program prior to any period during which he would have been able to convert to the Montgomery GI Bill/ Chapter 30 program.  




CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3018A, 3018B, 3018C, 3221 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.5021, 21.7045 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  The Board notes, however, that there are instances in which the VCAA was found to be inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)).  In this case, the Veteran is seeking benefits under Chapter 30.  Additionally, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.  


II.  Pertinent Facts and Contentions.

The Veteran filed a VA Form 22-1990, Application for VA Education Benefits, which was received by VA on January 14, 2010.  In a February 2010 administrative decision, the RO determined that the Veteran was not entitled to Chapter 30 Montgomery GI Bill (MGIB) benefits.  The RO reasoned that the Veteran did not qualify for Chapter 30 MGIB benefits because he first entered active duty before July 1, 1985.  That is, he had already served from August 1978 to September 1982.  The RO also determined that the Veteran did not qualify for conversion of Chapter 32 VEAP benefits to Chapter 30 benefits.  The Veteran continued his appeal until it eventually reached the Board.  

The Veteran seeks Chapter 30 MGIB educational assistance benefits, or in the alternative, conversion of Chapter 32 VEAP benefits to Chapter 30 benefits.  See January 2010 claim; February 2010 Notice of Disagreement (NOD); March 2010 statement; and the June 2010 Substantive Appeal.  


III.  Governing Law and Regulations with Analysis.

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001- 3036 (West 2002 & Supp. 2010).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a) (1)-(2) (2010).  

The Veterans Educational Assistance Program (VEAP), codified at Chapter 32, Title 38, United States Code, is available to Veterans who entered service after December 31, 1976 and before July 1, 1985.  38 U.S.C.A. § 3221 (West 2002); 38 C.F.R. § 21.5040 (2010).  A Veteran establishes eligibility for education benefits under Chapter 32 by enrolling in the program and participating during active service prior to July 1, 1985.  Each person electing to participate in the program shall agree to have a monthly deduction made from the person's military pay in an amount ranging from $25 to $100, and the maximum total contribution allowed per person is $2,700.  A lump sum payment may be made in lieu of the monthly payments.  See 38 U.S.C.A. § 3222 (West 2002); 38 C.F.R. § 21.5052 (2010).  

The provisions of 38 U.S.C.A. § 3221(d) essentially state that, if a participant disenrolls from the program, he forfeits any entitlement to benefits under the program and is eligible for a refund of such participant's contribution.  Under 38 C.F.R. § 21.5060(a) (1) (2010), an individual may voluntary disenroll at any time after the initial 12 months of participation.  Further, under 38 C.F.R. § 21.5062 (2010), an individual will be disenrolled effective: (a) the date the VA or Service Department determines he or she has ceased to be legally entitled to participate; or (b) on the date the individual negotiates the check which represents a refund of his or her remaining contributions to the fund, whichever is earlier.  

The Board notes that in 1996, the Veterans' Benefits Improvements Act of 1996, Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) extended eligibility for the Chapter 30 (MGIB) program to additional Chapter 32 (VEAP) participants.  Under the provisions of Section 106 of Public Law 104-275, a Chapter 32 participant with money in the Chapter 32 fund could be eligible for Chapter 30 benefits if, in pertinent part, the individual was a participant in Chapter 32 (VEAP) on October 9, 1996.  

With regard to basic eligibility to Chapter 30 MGIB benefits, in the present case, the evidence indicates that the Veteran first entered the military and went on active duty in August 1978, which is prior to June 30, 1985.  See DD Forms 214; various computerized data printouts from the Department of Defense (DOD) and VA.  Accordingly, he does not meet the initial, mandatory eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) since the Veteran did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  VA is bound by the findings of the service department with respect to the type or classification of a service member's military service and discharge therefrom.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the Board is not at liberty to change the service department's determination.  If the Veteran disagrees with the time period of his service, his remedy is to appeal to the service department, not the VA.  Since the record shows that the Veteran first entered active duty prior to June 30, 1985, he does not qualify for VA educational assistance benefits under Chapter 30.  

As noted above, there are provisions that allow for conversion of Chapter 32 VEAP benefits to Chapter 30 benefits.  Since the Veteran has a period of active duty from August 1978 to September 1982, he meets all requirements for the minimum length of active duty service and requirements as to dates of service applicable to the Chapter 32 VEAP program.  38 U.S.C.A. § 3221 (West 2002); 38 C.F.R. § 21.5040 (2010).  Nonetheless, records in his claims file reflect that he disenrolled from the VEAP in September 1984.  Indeed, he received a full refund of his VEAP contributions on September 7, 1984, in the amount of $2,333.87.  See 38 C.F.R. § 21.5060, 21.5062.  As he disenrolled, he was no longer eligible for participation in the program.  Consequently, he did not have any money still in the VEAP fund after September 1984.  He thus discontinued VEAP participation well before October 9, 1996, which in turn precluded his ability to convert Chapter 32 (VEAP) benefits to Chapter 30 (MGIB) benefits.  

In addition, the Veteran does not have active duty during the required periods to complete the conversion.  In order for participants in Chapter 32 VEAP to qualify for a conversion, they must have been on active duty on October 9, 1996.  38 C.F.R. § 21.7045(d) (1) (iii).  The Veteran was not on active duty on this date.  Alternative provisions for former participants in Chapter 32 VEAP states that they must have been on continuous active duty from October 9, 1996 to at least April 1, 2000.  38 C.F.R. § 21.7045(e) (2) (iii).  The Veteran was not on active duty at any time from October 9, 1996 to April 1, 2000.  Therefore, he does not qualify for such a conversion.  

Finally, should a veteran not qualify under the above provisions, entitlement to educational benefits may be established with evidence showing, in part, that he was involuntarily separated after February 2, 1991, as or was separated pursuant to voluntary separation incentives under section 1174a or 1175 of title 10.  38 U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045.  In this case, there is no evidence to show that the Veteran was discharged as a result of involuntary separation, and he has not contented otherwise.  Therefore, he is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3018A.  He also is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3018B because there is no evidence that he was discharged pursuant to voluntary separation incentives.  

Based on the foregoing, the Board finds that the evidence fails to establish that the Veteran is eligible for educational assistance benefits under Chapters 30.  Accordingly, as the disposition of his claims is based on the law, and not the facts of the case, these claims must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility to educational assistance under the Montgomery GI Bill (Chapter 30) is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


